Citation Nr: 0735260	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to nonservice-connected death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In August 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.


FINDING OF FACT

The evidence received since an unappealed January 1973 RO 
decision denying a claim of entitlement to nonservice-
connected death pension benefits is not sufficient to raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to nonservice-
connected death pension benefits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the instant appeal, the appellant was provided with the 
notice required under the VCAA by a letter mailed in April 
2006, after the initial adjudication of the claim in January 
2005.  

The VCAA letter is in compliance with the Court's holding in 
Kent.  The letter specifically informed the appellant of the 
type of evidence that was lacking in the prior denial and of 
the type of evidence that was necessary to reopen the claim 
when the appellant was advised that the RO needed evidence 
showing that the veteran served during a period of war.  
Notwithstanding that the VCAA letter further shows that the 
appellant was not advised that the nonservice-connected death 
pension claim was the subject of a prior denial and therefore 
new and material evidence was necessary to reopen the claim, 
as previously discussed, she was properly advised that she 
needed to submit evidence showing the veteran served during a 
period of war.  This is the only element necessary to 
substantiate her claim of eligibility for nonservice-
connected death pension benefits, and consequently, this is 
the only evidence that could provide a basis for reopening 
the claim.

Although this letter did not specifically request her to 
submit any pertinent evidence in her possession, it did 
inform her of the evidence that would be pertinent and 
request her to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim in 
April 2006.  There is no indication or reason to believe that 
any ultimate decision of the originating agency on the merits 
of the claim would have been different had VCAA notice been 
provided at an earlier time.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
the award of nonservice-connected death pension benefits, the 
Board finds that there is no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As explained below, the Board has 
declined to reopen the claim for nonservice-connected death 
pension benefits.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
this element of the claim is no more than harmless error.  
Therefore, the Board is satisfied that there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that 
the appellant has not identified any outstanding evidence 
that could be obtained to substantiate her claim.  In fact, 
at the hearing before the undersigned, she indicated that she 
was aware of no such outstanding evidence.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).   However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

Entitlement to nonservice-connected death pension benefits 
was denied by the RO in a January 1973 unappealed decision.  
The RO's denial was essentially based on the RO's 
determination that the veteran did not have the requisite 
service for these benefits, as he had only peacetime service.  
For information purposes, the Board notes that service during 
the Korean conflict from June 27, 1950, through January 
31,1955, is recognized as wartime service.

The evidence then of record included the March 1958 marriage 
certificate, death certificate, and the veteran's VA Form DD-
214, indicating that he service on active duty from February 
1957 to April 1958 and had no prior active duty.  The 
appellant's claim to reopen was received in December 2004.  
VA received a copy of the veteran's death record information, 
duplicate marriage certificate, affidavit for license to 
marry, VA certificate of eligibility for loan guaranty 
benefits, United States of America certification of military 
service, copy of a letter from NPRC sent to the appellant, 
documentation concerning funeral expenses, a duplicate copy 
of the death certificate, a statement from the appellant's 
brother, statements from the appellant, and hearing 
testimony.  

With the exception of the statements and testimony of the 
appellant, none of the evidence added to the record supports 
the proposition that the veteran served during wartime.  In 
particular, the Board notes that the statement from the 
appellant's brother indicates that he served with the veteran 
but he did not indicate in this statement when that service 
occurred.  The certification of military service is for the 
appellant's brother, and it indicates that he served on 
active duty from February 1957 to February 1958.  This 
reflects that her brother also served during peace time.  

Although the appellant's statements and testimony evidence 
her belief that the veteran had an earlier period of active 
duty during wartime, she has not claimed that she knew the 
veteran during the earlier period of active duty or that she 
has any personal knowledge of this alleged period of service.  
Her belief is instead based on her recollection of the 
veteran telling her he had an earlier period of active duty.  
In view of the DD 214 indicating that the veteran had no 
active duty prior to February 1957, the Board has not found 
the appellant's statements and testimony to be sufficient to 
establish a reasonable possibility of substantiating the 
claim.

Accordingly, reopening of the appellant's claim for VA 
nonservice-connected death pension benefits is not warranted.


ORDER

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to 
nonservice-connected death pension benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


